Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00265-CR

                                      IN RE Richard MANZANO

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 8, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 25, 2013, Relator Richard Manzano filed a petition for writ of mandamus,

complaining the trial court has failed to give him the proper jail credit for time served. However,

relator has the burden of providing this court with a record sufficient to establish his right to

mandamus relief. See TEX. R. APP. P. 52.3(k)(1); TEX. R. APP. P. 52.7(a); Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us with a record

to support his claims. Accordingly, Relator’s petition for writ of mandamus is DENIED. See

TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM

DO NOT PUBLISH



1
 This proceeding arises out of Cause No. 2011CR2076, styled State of Texas v. Richard Manzano, pending in the
437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.